Exhibit 99.1 Simulations Plus, Inc.NASDAQ: SLPThird Quarter Fiscal Year 2009Conference CallJuly 16, 2009 Introduction and Welcome •Introduction and Welcome •Agenda –Third Quarter FY 2009 (3QFY09) Financial Summary –Progress in Business Units –Strategy Going Forward –Questions and Answers With the exception of historical information, the matters discussed inthis presentation are forward looking statements that involve a numberof risks and uncertainties. The actual results of the Company coulddiffer significantly from those statements. Factors that could cause orcontribute to such differences include, but are not limited to: continuingdemand for the Company’s products; competitive factors; theCompany’s ability to finance future growth; the Company’s ability toproduce and market new products in a timely fashion; the Company’sability to continue to attract and retain skilled personnel; the Company’sability to identify, evaluate, and close suitable acquisitions; and theCompany’s ability to sustain or improve current levels of productivity.Further information on the Company’s risk factors is contained in theCompany’s quarterly and annual reports and filed with the Securitiesand Exchange Commission.
